DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's amendment and response filed on 3/8/2022 has been received and entered in to the case. 
	Claims 2-8 have been canceled, claims 12-23 have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 1, 9-11 and 24 have been considered on the merits. All arguments have been fully considered. 

Specification
There is a typographical error in the title. The term “addtions” should be “additions”. 
Applicant is advised to amend the title since it is not clear what “therefore” intends in the title. It is suggested to delete “thereof” from the title.

Claim Objections
Claim 1 is objected to because of the following informalities:  The last line of step (c) of claim 1 discloses “50 of ng/mL IL-18”. It appears to be “50 ng/mL of IL-18” instead.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9-11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR20090127973; IDS ref.; English translation attached), Deng et al. (US 2013/0295671) and Hong et al. (US2013/0157364)
Lee et al. teach a method for culturing self-activated lymphocytes in a culture medium containing IL-2, L-glutamine, autochthonous (i.e. autologous) plasma, anti-CD3, anti-CD16 and anti-CD56 antibodies (abstract). Lee et al. teach that the first culturing step is carried out by incubating the extracted lymphocytes from human peripheral blood for 12-18 hours in the presence of an anti-CD3 antibody, IL-2, L-glutamine and autologous plasma, and then culturing 12-18 hours in the presence of anti-CD56 antibody, and then culturing 48-60 h in the presence of anti-CD16 antibody (see claims; p.1).  
Hong et al. teach a method of culturing self-activated lymphocytes using a medium composition comprising anti-CD3 antibody, anti-CD16 antibody, IL-2, IL-12, IL-18 that efficiently proliferate and activate NK cells (see abstract). Hong et al. teach that culturing the extracted lymphocytes in a medium containing IL2, L-glutamine and autologous plasma in the presence of anti-CD3, and then cultured in the presence of IL-12, IL-18 and anti-CD16 antibodies (first culture step; para. 52); adding the lymphocyte-containing medium to a medium containing IL-2, L-glutamine and autologous plasma, followed by culturing in the presence of IL-12, anti-CD16 antibody and IL-18 (second culture step; para. 60-62) and autologous plasma is added after the second culture step, and the culture medium for the third step contain nutrients essential for the growth and survival of the cells including amino acid (e.g. L-glutamine), IL-2, etc. (third step; para. 63-65).
Deng et al. teach a method of producing an NK cell-enriched blood preparation using NK cell growth-stimulating factors including anti-CD16 antibody, anti-CD3 antibody, a cytokine including IL-2, IL-12, IL-15 and IL-18 (paras. 40-53 and 91; Example 1). Deng et al. also teach the use of autologous plasma (para. 101). Deng et al. do not particularly teach the order of using anti-CD16 antibody, anti-CD3 antibody and cytokines (para. 41).
Based on the teachings of Lee et al., Hong et al. and Deng et al., one skilled in the art would recognize that antibodies such as anti-CD3, anti-CD16 and anti-CD56 antibodies, cytokines such as IL-2, IL-12, IL-15 and IL-18; autologous plasma; and L-glutamine are utilized as supplement to the culture medium for a NK cell culturing method, and the addition of antibodies and cytokines along with autologous plasma can be carried out in any order (all together as taught by Lee et al. or anti-CD3 followed by anti-CD16 antibodies as taught by Hong et al.). Thus, it would have been obvious to a person skilled in the art to use these agents as supplement for the method of culturing NK cells or enriching NK cells in the blood by adding these ingredients in any order with a reasonable expectation of success.
Regarding the steps of claim 1, Lee et al., Hong et al. and Deng et al. do not particularly teach the individual steps of adding antibody solutions, antibody-cytokine mixed solution, cytokine solutions, basic solution, and plasma as claimed. However, these adding steps are considered as a step of supplementing various antibodies and cytokines in order to culturing NK cells, and adding different ingredients can be in any order, especially in the absence of any evidence to the contrary. Each of Lee et al., Hong et al. and Deng et al. disclose different orders of adding antibodies and/or cytokines to the culture of NK cells. Thus, one skilled in the art would recognize that antibodies and cytokines useful for the culturing NK cells could be added in various different orders. Thus, it would have been obvious to a person skilled in the art to modify the steps of adding antibodies, cytokines and plasma in any order including the claimed order. 
It is noted that the antibody solution 1, 2 and 3 contains anti-CD16 antibody and anti-CD56 antibody in the basic solution which comprises IL-2 and L-glutamine. Thus, addition of antibody solution 1, 2 and 3 are considered as repeating of adding antibodies for activating NK cells. 
Regarding the adding of “solutions”, it is noted that Lee et al. or Hong et al. teach the antibodies are “solidified” in the culture container, which is not the same as adding an antibody solution as claimed. However, Deng et al. teach that the NK cell growth-stimulating factors are added as a solution, for example, the anti-CD16 antibody solution can be obtained by dissolving the anti-CD16 antibody in sterile distilled water or a medium for cell culture (para. 104). While the references teach that the antibodies are used as immobilized on a flask, however, it is known in the art that the antibody can be directly added to the culture medium without immobilization. For example, Deng et al. teach that for stimulation with the anti-CD3 antibody, an OK432 solution can be added to the culture solution containing PBMCs (para. 106).
Regarding the adding autologous plasma of claims 1 and 9, the step of addition of autologous plasma after each step is interpreted as adding plasma to have the concentration constant in the final culture medium after adding the solutions comprising antibodies and/or cytokines. Since the addition of supplement solutions would dilute the overall concentration of autologous plasma, it would have been obvious to a person skilled in the art to add autologous plasma after each addition of supplemental solutions in order to maintain the concentration of autologous plasma within the desired range.
Regarding the concentrations of antibodies, cytokines, L-glutamine (claims 2-5 and 8), while Lee et al., Hong et al. and Deng et al. teach the final concentrations of each ingredients used in the method of culturing NK cells, however, they do not teach the concentration of these ingredients in the solutions added to the medium. While each solution contains specific ranges of the concentrations for antibodies, cytokines or L-glutamine as claimed, the final concentration of these ingredients are not disclosed in the instant claims. Since the volume or ratio of each of these solutions added to the culture medium resulted from the previous step is not disclosed, the concentration of these ingredients in each solution does not necessarily provide patentable weight in determining patentability of the claimed method. Furthermore, the concentration of these ingredients in the solutions (e.g. stock solution) would be readily modified based on the dilution factors and/or the final concentration thereof desired for the method of culturing NK cells by routine experimentations. Since the cited references teach the final concentration of each antibodies, cytokine and L-glutamine, one skilled in the art would adjust the concentration of these ingredients in the supplement solutions in order to meet the final concentration based on the dilution factors. 
For example, Hong et al. teach that 2-10 l of 90-110 g/ml of IL-12 is added to 20 ml of the medium (para. 61). One skilled in the art would recognize that the stock concentration of the IL-12 solution could be adjusted as desired, and based on the concentration of the stock solution for IL-12, the volume added to the cell culture medium for the desired final concentration would be adjusted. If the stock concentration of IL-12 is 9-11 g/ml, the volume added to the culture medium will be 20-100 l; and if it is 0.9-1.1 ng/ml, which is overlapping with the claimed range (RE: claim 3), the volume to be added to the medium would be 20 ml in order to meet the desired final concentration of IL-12 in the culture medium. If one add 20 ml of IL-12 solution to the 20 ml culture medium (i.e. 1:1 ratio), the other ingredients such as autologous plasma in the culture medium should be adjusted accordingly. Still further, the addition of cytokine solutions (i.e. a cytokine 1 solution) to the culture medium would also necessitate additional steps of adding antibodies to the culture medium in order to maintain the final concentration of the NK cell activating antibodies (e.g. anti-CD3, anti-CD16 and anti-CD56 antibodies) in the culture medium.
Regarding the antibody 2 solution or the antibody 3 solution, the antibody 2 solution or the antibody 3 solution is understood of a diluted version of the antibody 1 solution or antibody 2 solution, respectively. It is interpreted the addition of antibody 2 solution after initial addition of antibody 1 solution or antibody 2 solution as a repeating step to replenish the antibodies for the desired activation. 
Therefore, it would have been obvious to a person skilled in the art to adjust the concentration of the antibodies in the solution by dilution or the volume to be added with a reasonable expectation of success.
Regarding the concentration of autologous plasma containing 40 usp units or more of heparin (claim 9), Deng et al. teach the step of preparing autologous plasma and the blood is supplemented with 50 units/mL heparin (para. 154).
Thus, it would have been obvious to a person skilled in the art to use the teaching of Deng et al. for the method of culturing NK cells as taught by the cited references with a reasonable expectation of success.
Regarding claim 10, Deng et al. teach the use of 5% (v/v) of autologous plasma for the method of stimulating and culturing NK cells (para. 155). Thus, it would have been obvious to a person skilled in the art to use the teaching of Deng et al. for the method of culturing NK cells as taught by the cited references with a reasonable expectation of success.
Regarding claim 11, the cited references do not particularly teach the duration of culturing the NK cells between step (a) and (b). However, one skilled in the art would recognize that the duration of culturing NK cells between steps of adding antibodies and/or cytokines is a result effective variable in the cell culture art, and would modify the duration as necessary for the method of culturing/activating NK cells with a reasonable expectation of success. It is well settled that routine optimization is not patentable, even if it results in significant improvements over the prior art. In support of this position, attention is directed to the decision in In re Aller, Lacey, and Haft, 105 USPQ 233 (CCPA 1955): Normally, it is to be expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art. In re Dreyfus, 22 C.C.P.A. (Patents) 830, 73 F.2d 931,24 USPQ 52; In re Waite et al., 35 C.C.P.A. (Patents) 1117, 168 F.2d 104, 77 USPQ 586. Such ranges are termed "critical" ranges, and the applicant has the burden of proving such criticality. In re Swenson et al., 30 C.C.P.A. (Patents) 809, 132 F.2d 1020, 56 USPQ 372; In re Scherl, 33 C.C.P.A. (Patents) 1193, 156 F.2d 72, 70 USPQ 204. However, even though applicant's modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art. In re Sola, 22 C.C.P.A. (Patents) 1313, 77 F.2d 627, 25 USPQ 433; In re Normann et al., 32 C.C.P.A. (Patents) 1248, 150 F.2d 708, 66 USPQ 308; In re Irmscher, 32 C.C.P.A. (Patents) 1259, 150 F.2d 705, 66 USPQ 314. More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Swain et al., 33 C.C.P.A. (Patents) 1250, 156 F.2d 239, 70 USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 69 App. D.C. 217, 99 F.2d 986, 38 USPQ 213; Allen et al. v. Coe, 77 App. D. C. 324, 135 F.2d 11,57 USPQ 136. (Emphasis added). With regards to determining experimental parameters, such as time in culture, the court has held that "[d]iscovery of optimum value of result effective variable in known process is ordinarily within skill of art (In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980)). Thus, the adjustment of particular conventional working conditions (e.g., culture duration) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan having the cited reference before him/her.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 
  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 9-11 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7-16 of copending Application No. 16/420,115 (reference application) in view of Lee et al. (supra), Hong et al. (supra) and Deng et al. (supra). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘115 application disclose the same solutions comprising antibodies, cytokines, glutamine and autologous plasma/FBS and the same range of concentrations of the ingredients as the solutions claimed in the instant application. While the method steps of the ‘115 application in the claims are different in their order, however, it would have been obvious to a person skilled in the art to carry out the steps in any order since various different method of adding NK cell activator or growth stimulators are known in the art, and the antibodies and cytokines useful for the purpose are known and disclosed in the claims of the ‘115 application as well as Lee et al., Hong et al. and Deng et al. Thus, one skilled in the art would recognize that the antibody solutions and cytokine solutions of the claims in the ‘115 application could be modified in their order with a reasonable expectation of success, and thus it would have been obvious to a person skilled in the art to use the steps of the method in the claims of the ‘115 application in various different order. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
The scope of the claimed subject matter has not been changed in the amended claims, rather the amended claims are merely rewritten version of the previous claims. Thus, the claim rejection is maintained.
Applicant argued that claim 1 as amended recites “1 to 12 g/ml of the anti-CD3 antibody is dissolved in the cytokine 1 solution”, for example, and this feature is not taught or suggested by the prior art. As acknowledged in the claim rejection, the cited references do not particularly teach the concentration. However, it is submitted that the concentration of the antibody used in the method of activating NK cells or any other cells in the culture for that matter is considered result-effective parameters that can be optimized and modified by routine experimentations. Furthermore it is well settled that routine optimization is not patentable, even if it results in significant improvements over the prior art. In support of this position, attention is directed to the decision in In re Aller, Lacey, and Haft, 105 USPQ 233 (CCPA 1955): Normally, it is to be expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art. In re Dreyfus, 22 C.C.P.A. (Patents) 830, 73 F.2d 931,24 USPQ 52; In re Waite et al., 35 C.C.P.A. (Patents) 1117, 168 F.2d 104, 77 USPQ 586. Such ranges are termed "critical" ranges, and the applicant has the burden of proving such criticality. In re Swenson et al., 30 C.C.P.A. (Patents) 809, 132 F.2d 1020, 56 USPQ 372; In re Scherl, 33 C.C.P.A. (Patents) 1193, 156 F.2d 72, 70 USPQ 204. However, even though applicant's modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art. In re Sola, 22 C.C.P.A. (Patents) 1313, 77 F.2d 627, 25 USPQ 433; In re Normann et al., 32 C.C.P.A. (Patents) 1248, 150 F.2d 708, 66 USPQ 308; In re Irmscher, 32 C.C.P.A. (Patents) 1259, 150 F.2d 705, 66 USPQ 314. More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Swain et al., 33 C.C.P.A. (Patents) 1250, 156 F.2d 239, 70 USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 69 App. D.C. 217, 99 F.2d 986, 38 USPQ 213; Allen et al. v. Coe, 77 App. D. C. 324, 135 F.2d 11,57 USPQ 136. (Emphasis added). With regards to determining experimental parameters, such as time in culture, the court has held that "[d]iscovery of optimum value of result effective variable in known process is ordinarily within skill of art (In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980)). 
The adjustment of particular conventional working conditions (e.g., concentration) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan having the cited reference before him/her.
Applicant asserted that one of the purposes of the present invention is not to immobilize anti-CD3 antibody. However, as addressed in the previous OA mailed on 4/6/2021, the instant claims do not exclude immobilization, and also addition antibody without immobilization is known in the art.
Regarding the alleged new and unexpected results, as indicated in the previous OA mailed 11/9/2021, the Examiner has recognized unexpected results of the invention disclosed in the instant specification, however, the instant claims are not commensurate with the scope of the embodiment showing unexpected results in the examples.
The Examiner considers that there is no particular duration for each step of the adding as closed in the instant claims. Thus, the scope of the claimed invention is broader to encompass that all of the steps (a) through (g) carried out continuously with a day, or an hour (which is not considered the intention of the inventors); or there is unlimited duration between each step. The specification also discloses specific duration between the adding steps. 
Applicant is advised to disclose the claims with specific culture duration required between each step as the Examiner has proposed in the previous OA, and the exclusion of immobilization of CD3 antibody as alleged to expedite the prosecution of the instant application for allowance.
Applicant is advised to propose an amendment as after final amendment for further consideration.
Regarding the obviousness double patenting rejection, once the pending claim rejections under 35 USC §103 are withdrawn, and the double patenting rejection is the only rejection remaining in the application, then the provisional double patenting rejection will be withdrawn since the instant application has earliest effective filing date over the reference application (16/420,115).

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1632